                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 SHANNON POWERS, individually and on
 behalf of all others similarly situated,

                  Plaintiffs,
                                                              No. 3:21-cv-00089-FDW-DCK
         v.
                                                         CONSENT MOTION TO ISSUE PRE-
 ONE TECHNOLOGIES, LLC,                                  DISCOVERY SUBPOENAS
                  Defendants.



        COME NOW, Plaintiff, by and through counsel, and pursuant to Local Civil Rule 16.1(f),

respectfully requesting permission to conduct early Court-enforceable discovery before a

Scheduling Order has been put in place. In support of this request, Plaintiff states that good cause

exists to grant the requested relief:

        1. On March 01, 2021, Plaintiff filed the above action alleging violations of the Telephone

              Consumer Protection Act and related state law claims in connection with unsolicited

              text messages he received.

        2. Plaintiff received text messages that contained a link that, when clicked, ultimately led

              to Defendant’s website advertising Defendant’s products and services. Plaintiff alleges

              that Defendant, or someone acting on Defendant’s behalf, sent these text messages.

        3. Defendant denies these allegations and has represented that it did not send the text

              messages and does not know who sent the messages, among other reasons, because

              Defendant does not send or allow to be sent any text messages like the ones Plaintiff

              claims he received.




                                                   1
       4. As such, Plaintiff seeks consent to serve subpoenas on third-party domain registrars

           and privacy guard services to identify the company or companies involved in sending

           the text messages at issue in this matter.

       5. Plaintiff met and conferred with Defendant who consents to this request while reserving

           all rights and defenses, and without submitting to the personal jurisdiction of this Court

           as it currently contests personal jurisdiction.

       6. The Parties agreed that, if this request is granted, any subpoena sent will be provided

           to the other party at least 24 hours prior to the service of the subpoena, and that the

           Parties will disclose to the other party any documents provided in response to the

           subpoenas, and any communications with the third parties related to the subpoenas; and

       7. The Parties further agreed that after compliance with the subpoenas contemplated

           herein, the Parties will meet and confer on whether additional early non-party discovery

           is necessary and how to handle such discovery.



       WHEREFORE, Plaintiff respectfully request this Court enter an Order granting Plaintiff

permission to conduct early Court enforceable discovery consistent with the aforementioned.

       Respectfully submitted, this 25th Day of March 2021.



 MARCUS & ZELMAN


 /s/ Ari Marcus (with consent)____________
 Ari H. Marcus ari@marcuszelman.com
 701 Cookman Avenue, suite 300
 Asbury Park, NJ 07712
 732-695-3282
 Admitted Pro Hac Vice
 Attorneys for Plaintiff


                                                  2
                                ORDER

      GOOD CAUSE APPEARING THEREFORE, IT IS SO ORDERED.


Dated: _____________
                               ________________________________
                                The Honorable David C. Keesler,
                                United States District Court




                                  3
